DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 10/22/21 and 11/22/21. Claims 1, 11 and 22 have been amended. Claims 4, 5 and 11 – 20 are withdrawn due to a restriction requirement. Claims 1 – 22 are now pending.
All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 10/22/21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carlyn Anne Burton on 11/26/21.

The application has been amended as follows: 
Rejoin claims 4, 5 and 11 – 22.
In claim 11, line 1, change “a friction reducer, comprising:”  to  - -  a friction reducer according to claim 1, comprising:  - - 


REASONS FOR ALLOWANCE
Claims 1 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of JACKSON et al (US 9,315,722).
JACKSON discloses a friction reducer formulation comprising a water-in-oil emulsion, wherein the oil phase comprises an inert hydrophobic liquid selected from paraffinic hydrocarbon, naphthenic hydrocarbon or mixtures, and the aqueous phase comprises water, a friction reducing polymer, and an emulsifier/surfactant, and wherein the formulation further comprises an inorganic salt selected from formate, chloride, bromite or acetate, and an inverting surfactant.
JACKSON fails to teach a diluting formulation comprising the formate salt and an oil and surfactant with an HLB value of <10; and JACKSON is silent whether the first surfactant has a hydrophilic-lipophilic balance (HLB) value less than a HLB value of the second surfactant, and is silent whether the formulation is freeze thaw stable.

The closest prior art of record fails to teach or render obvious the claimed friction reducer formulation comprising: a water-in-oil emulsion wherein the oil phase comprises an inert hydrophobic liquid, and the aqueous phase comprises water, a friction reducing polymer, and a first surfactant; a diluting formulation comprising an oil, a surfactant with a hydrophilic-lipophilic balance (HLB) value<10, and a formate salt; and a second surfactant; wherein the first surfactant has a hydrophilic-lipophilic balance (HLB) value less than a HLB value of the second surfactant; and wherein the friction reducer formulation is freeze thaw stable.
Applicant further shows new and unexpected results when formate specifically is used compared to other salts, such as sodium chloride, in improving the friction reducing performance of the friction reducing polymer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765